Citation Nr: 0304056	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  98-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had recognized service with the U.S. Armed Forces 
from January 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim for service connection for heart disease.  

This case was previously remanded by the Board in April 2000 
for additional evidentiary development, to include a 
determination as to whether the veteran should be recognized 
as a POW from World War II service.  The development 
requested was completed, and this case is ready for appellate 
review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's claim for service connection for heart 
disease has been denied in the past by RO rating decisions 
commencing in 1954, and by final decisions of the Board in 
August 1954 and December 1987.  

3.  Evidence received subsequent to the December 1987 Board 
decision is essentially cumulative of evidence previously on 
file, and is not so significant that it must be considered to 
fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The December 1987 Board decision denying service 
connection for heart disease is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for heart disease, and 
that claim is not reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are partially applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

A review of the claims folder reveals that the RO has, in 
correspondence and statements of the case informed the 
veteran and representative of the evidence necessary to 
reopen his claim.  The Board notes that the veteran has been 
pursuing a claim of heart disability since the 1950's, and 
there are numerous rating decisions, statements of the case, 
and two previous Board decisions specifically explaining the 
evidence necessary to substantiate his claim for service 
connection for a cardiovascular disability and, during this 
appeal, the evidence necessary to reopen his claim.  The 
veteran has been provided the law and regulations relating to 
awards of service connection, an application to reopen a 
claim because of Board finality, determinations of recognized 
service with the U.S. Armed Forces, and for recognition of 
POW status.  
Additionally, the RO has assisted the veteran in developing 
his claim by collecting all available service medical and 
personnel records, and all records of the veteran's VA and 
private medical treatment over the years.  The veteran has 
availed himself of the opportunity of submitting lay evidence 
and testimony at a personal hearing.  He has also provided 
statements from private physicians.  The RO has offered to 
assist the veteran in collecting any additional evidence 
which he might reasonably identify.  

Additional development was undertaken pursuant to the Board's 
most recent April 2000 remand.  In May 2000, the RO 
specifically identified the evidence that was being sought 
and provided the veteran with medical releases for him to 
complete for release of any available private medical 
records.  A specific attempt was made to obtain records of a 
private physician (ASL) and the veteran responded in July 
2000 that this doctor had died and no records were available.  
The veteran was also specifically informed that the RO would 
assist him in collecting any additional medical evidence he 
might identify in August 2000 correspondence.  As noted 
above, the veteran has been advised of VA's duties under the 
VCAA, to include being generally kept apprised of what he 
must show to prevail in his application to reopen his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Thus, the Board finds that VA 
has satisfied its duties to notify the veteran under the 
VCAA.  Quartuccio, supra; Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
pending claim was filed prior to that date and these changes 
are not applicable in this case.  

The RO did not have the benefit of the explicit provisions of 
the VCAA when it adjudicated the case below.  However, for 
the reasons stated above, the Board has found that VA's 
duties under the VCAA for an application to reopen a claim 
have been fulfilled.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the veteran's application to 
reopen his claim, and the Board will do the same.  There is 
no indication of any additional relevant evidence that has 
not been obtained.  As such, there has been no prejudice to 
the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.   
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for heart disease which manifests to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  

A veteran who is a former prisoner of war and was interred or 
detained for not less than 30 days shall be service connected 
for beriberi heart disease, if manifest to a degree of 10 
percent or more at any time after discharge or release from 
military service.  For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.309(c) (2002).

The veteran's claim for service connection for cardiovascular 
disability was most recently denied by the Board in a 
decision issued in December 1987.  This decision became 
final.  38 U.S.C.A. § 7104(b).  However, 38 U.S.C.A. § 5108 
states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  As there is a prior final Board 
decision, the claim may not be reopened and allowed unless 
new and material evidence is presented or secured.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence presented is presumed to be credible.  The only 
exception would be where evidence presented is either 
(1) beyond the competence of the individual making the 
assertion, or (2) inherently incredible.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
38 U.S.C.A. § 5108.  New and material evidence is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
again notes that a recent VA regulation has redefined new and 
material evidence; however, this change is not applicable to 
the present case as it applies only to applications to reopen 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).]

Second, if VA determines that the evidence is new and 
material, VA must then proceed to evaluate the merits of the 
claim on the basis of all of the evidence of record, after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc), overruled on 
other grounds, sub nom.  Winters v. Gober, 219 Fed. 3d, 1375, 
1378 (Fed. Cir. 2000); Elkins, supra.  The second step 
becomes applicable only if the preceding step is satisfied.  
See Vargas-Gonzales v. West, 12 Vet. App. 231, 235 (1999).  
For evidence to be sufficient to reopen the previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, rather than 
since the last time the claim was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996) (overruled on other 
grounds).

Facts:  The evidence on file at the time of the last prior 
final denial of service connection for heart disease by the 
Board in December 1987, includes U.S. service department 
certification that the veteran had recognized service with 
the U.S. Armed Forces from January 1944 until September 1945.  
There was no evidence that he was examined at induction .  
The veteran executed an Affidavit in June 1947, approximately 
18 months after service, at which time he made no mention of 
any cardiac ailment under the record of wounds and illnesses, 
nor did the veteran indicate that he had ever been a prisoner 
of war of the Japanese Government during his military 
service.  When examined by the Philippine Army in June 1947, 
no defects with respect to the heart were noted or claimed.  
The cardiovascular system was normal and blood pressure was 
recorded as 110/70.  

While a private physician (ASL) submitted a statement in 
March 1954 that he had examined the veteran in 1943 and found 
him to have cardiac symptoms, no records from this physician 
were ever produced.  While the veteran contended that he had 
military service from 1942 to 1945 and was held as a POW for 
a period in excess of 30 days during September and October 
1943, there were no records from the veteran's period of 
service corroborating POW status, and the period of time that 
the veteran alleged he was a POW was prior to the time of his 
recognized service with the U.S. Armed Forces from 1944 to 
1945.  There were records showing that the veteran had first 
been treated for cardiovascular disability including an 
enlarged heart commencing in June 1948, several years after 
the veteran was separated from service.

Also on file were statements from former comrades in arms who 
supported the veteran's contentions of having had military 
service from 1942, and of having cardiac symptoms during 
service, although these statements did not indicate that the 
veteran had been captured and held as a prisoner of war.

Also on file were records from the Los Angeles County Medical 
Center indicating treatment for cardiac disability in 1985.  

Also on file was a November 1985 certificate from the General 
Headquarters of the Philippine Armed Forces which certified 
that the veteran had active service from November 1942 to 
September 1945.  

The veteran testified at a personal hearing at the Los 
Angeles Regional Office in February 1987.  

Also on file was an affidavit from a Philippine man who knew 
the veteran during World War II service, and who stated that 
he observed the veteran undergoing a chest X-ray in June 
1948.

Also on file was another statement from a former comrade in 
arms who wrote that he was captured by the Japanese along 
with the veteran in September 1943, and held in confinement 
until late October 1943.  

The veteran's claim for service connection for heart disease 
was last denied by the Board in a December 1987 decision.  
The veteran was shown to have had military service recognized 
by the U.S. Armed Forces from January 1944 to September 1945, 
notwithstanding his contentions, was not shown to have been 
incarcerated as a POW during recognized service in September 
and October 1943.  While a private physician had submitted 
two statements in 1954 and 1955 recalling that he had treated 
the veteran for cardiac symptoms over 10 years earlier in 
1943, the service separation examination revealed no heart 
disease and the veteran complained of no cardiac symptoms at 
the time of separation.  The first contemporaneously recorded 
medical evidence of heart disease was well beyond the one-
year presumptive period that applies to cardiovascular 
disease.  As the veteran is not a former POW, the lifetime 
presumption for certain diseases, to include beriberi heart 
disease, is not applicable.

The evidence received and submitted since the December 1987 
Board decision includes private and VA medical records, which 
essentially shows treatment for a variety of ailments, 
including heart disease, many years post-service.  VA 
(Veterans Memorial Medical Center in the Philippines) medical 
records dating from 1977 through 1980 and records from the 
early 1970's include a history of rheumatic heart disease 
dating to 1948.  This history of the initial diagnosis beyond 
one year post-service is confirmed in multiple clinical 
entries.  Also on file are numerous clinical records of the 
veteran's treatment at the West Los Angeles VA Medical Center 
in 1985, which confirm continued treatment in more recent 
years for multiple medical problems, including heart disease.  
Private medical records indicate that the veteran underwent 
an aortic valve replacement surgery in November 1994.  

In March 1998, a former comrade in arms submitted a statement 
that when he enlisted in September 1943 he was assigned in 
the same unit in which the veteran was then serving.  He 
provided details of his and the veteran's service during this 
period but the statement did not report that the veteran was 
taken as a prisoner of war in September and October 1943.  

In March 1998, the veteran's spouse submitted a statement 
indicating that she apparently observed the veteran being 
taken as a prisoner of war of the Japanese Government in 
September 1943.  She said that since the time of his 
discharge he had always been treated in every hospital and 
Veterans Medical Center for cardiac problems until present.

Also on file is documentation that the U.S. Army Reserve 
Personnel Center again reviewed their system of records and 
reaffirmed that no change was warranted in their earlier 
certification that the veteran had recognized service with 
the U.S. Armed Forces from January 1944 to September 1945.

Also submitted were duplicate copies of Philippine Government 
records which were already on file at the time of the prior 
decision.

Submitted in January 1999 was a copy of a May 1970 letter 
from the Philippine National Tuberculosis Center Clinic in 
Manila, which reported that X-ray films from the year 1948 
were no longer available.

In January 1999 the veteran and his daughter testified at a 
hearing at the Los Angeles RO.  At this time, he reiterated 
essentially the same arguments that he had previously 
presented, including testimony that he actually entered 
military service in 1942, that he had been taken as a POW in 
September and October 1943, and that he had been treated by a 
Philippine doctor in May 1943 for cardiovascular disability.  
The veteran's daughter reported that she had been born in 
1953 and that she had heard that her father had a history of 
heart disease from military service.  The veteran also 
submitted several written statements which provided the same 
arguments which he had provided prior to the December 1987 
Board denial.

Finally, the veteran provided several statements from private 
physicians noting that the veteran received treatment for 
heart disease throughout the 1990's.

Analysis:  The evidence submitted and received since the time 
of the last denial of service connection for heart disease by 
the Board in December 1987 is not new and material to the 
veteran's claim.  While a considerable amount of additional 
evidence and argument has been submitted since the time of 
that prior denial, this evidence essentially confirms that 
which was known and documented at the time the Board issued 
its decision in December 1987.  At the time of that earlier 
decision, the preponderance of the evidence showed that the 
veteran's heart disease was first diagnosed more than one 
year after service and was not causally linked to service.  
In reviewing the additional evidence at issue, the Board 
notes that the veteran's statements arguing that he commenced 
service in 1942, and that he was taken prisoner by the 
Japanese Government in September and October 1943, is 
identical to argument presented and considered by the Board 
in its earlier December 1987 decision.  While the veteran 
submitted additional lay statements which were not previously 
of record, other lay statements from former comrades in arms 
essentially provide the same factual statements which were 
previously considered by the Board in its December 1987 
decision.  These statements are redundant of prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  To the 
extent that they can be considered new, as none of the 
declarants is shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
whether the veteran's heart disease began during or is 
causally linked to service, any statements purporting to do 
so cannot constitute material evidence.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For these reasons, the unsupported 
lay statements, even if new, can never serve as a predicate 
to reopen a previously disallowed claim.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

As to the statements in support of the veteran's claim that 
he is a former POW, while evidence presented to reopen a 
previously denied claim must be presumed credible when being 
considered to reopen a previously denied claim, in this case, 
the Board is bound as a matter of law to follow the findings 
of the service department with respect to recognized service 
with the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); Dacoron v. Brown, 5 Vet. App. 115, 120 
(1993).  The veteran's recognized service has been certified 
as from January 1944 to September 1945 and that finding was 
corroborated by the U.S. Army Reserve Personnel Center more 
recently in November 1998.  VA is prohibited from finding, on 
any basis other than a service department document which VA 
believes to be authentic and accurate, that a particular 
individual served in the United States Armed Forces.  Duro at 
542.  While these statements must be presumed credible, they 
are not material evidence as they cannot serve as a basis for 
VA to recognize dates of service other than those certified 
by the U.S. Service Department.  The veteran is not shown to 
have entered service with the U.S. Armed Forces in 1942 and 
he is not shown to have been taken as a prisoner of war of 
the Japanese Government in 1943 while serving with the U.S. 
Armed Forces.  

The term former prisoner of war, means a person who, while 
serving in the active military service, was forcibly detained 
or interned in the line of duty by an enemy or foreign 
government.  38 C.F.R. § 3.1(y) (emphasis added).  The 
veteran's purported capture by the Japanese Government in 
1943, if it occurred, happened at a time when he does not 
have recognized military service with the United States.  

The Board also notes that the veteran did not mention POW 
status in his June 1947 Processing Affidavit.  Therein, he 
struck out both possible answers to questions regarding POW 
status.  He also reported that he never surrendered under 
Proclamation Number 1, nor attended any cultural training.  
The veteran's name is not listed in the "POW microfiche" and 
he did not claim POW status in his initial application for 
disability benefits.  Affidavits submitted from former 
comrades in arms were from individuals who had no VA claims 
folder and none of these individuals were themselves listed 
in the POW microfiche.  In any event, the reported period of 
incarceration in 1943, occurred prior to the veteran's entry 
onto active duty with the U.S. Armed Forces; as such, the lay 
statements are not material evidence and, therefore, the 
veteran is not entitled to VA presumptions accorded former 
POWs under applicable law and regulations.  

The medical evidence submitted since the time of that last 
prior final denial by the Board in December 1987 confirms 
that veteran's initial diagnosis of cardiovascular disability 
was more than one year after service.  No competent evidence 
submitted or received in support of the veteran's application 
to reopen this claim suggests a causal link between heart 
disease and any incident, injury or disease of active 
service.  

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, relevant and probative, in the statement of the case 
issued in June 1998, the RO referred to a third criterion 
(formerly considered by the Board in accordance with the 
Court's case law) that in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility of a 
change in outcome of the case on the merits.  See Evans, 9 
Vet. App. at 283, citing Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  However, the Federal Circuit, in Hodge, 
held that there was no such legal requirement.  See also 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  That 
notwithstanding, the Board finds that it is apparent in 
reviewing the supplemental statements of the case that the RO 
considered the correct standard.  

In view of the foregoing, the Board must conclude that none 
of the evidence associated with the claims file since the 
December 1987 Board decision, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that the veteran 's heart disease began during or within one 
year of service, or is otherwise causally related to service.  
As such, none of the evidence is new and material for the 
purpose of reopening the claim, and the December 1987 denial 
of the claim remains final. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for heart disease, the appeal 
is denied.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

